271 F.2d 416
Seymour BERMAN, Ralph Cohen and Hattie Robinson, Plaintiffs,v.Stanley PLOTKIN, Defendant and Third-party Plaintiff, Appellant (Ralph COHEN, Third-party Defendant, Appellee).
No. 12938.
United States Court of Appeals Third Circuit.
Argued November 6, 1959.
Decided November 12, 1959.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Thomas J. Clary, Judge.
James M. Marsh, Philadelphia, Pa. (Edward C. German, Philadelphia, Pa., LaBrum & Doak, Philadelphia, Pa., on the brief), for appellant.
Henry T. Reath, Philadelphia, Pa. (Edmund V. Ludwig, Duane, Morris & Heckscher, Philadelphia, Pa., for Ralph Cohen, on the brief), third-party defendant, appellee.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
We agree with Judge Clary, 172 F. Supp. 214, in the district court that by the terms of the general release executed by the defendant and third-party plaintiff (no question of fraud, accident or mistake involved) to the third-party defendant, he effectively relinquished his right to claim contribution from the third-party defendant for injuries sustained by third-parties in the same accident. Killian v. Catanese, 1954, 375 Pa. 593, 101 A.2d 379.


2
Affirmed.